i          i      i                                                                 i    i     i




                                 MEMORANDUM OPINION

                                         No. 04-10-00145-CR

                                         Juan Benito TREJO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008CR1495
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Juan Benito Trejo filed a notice of appeal seeking to appeal from a sentence imposed on

January 5, 2009. The judgment was in accordance with Trejo’s plea bargain agreement, and the

record does not contain a trial court’s certification showing Trejo has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH